                Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 Cedar Lane Technologies Inc.,                                   Case No. 6:20-cv-1193
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Xiaomi, Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Cedar Lane Technologies Inc. (“Plaintiff”), through its attorneys, complains of

Xiaomi, Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Cedar Lane Technologies Inc. is a corporation organized and existing

under the laws of Canada that maintains its principal place of business at 560 Baker Street, Suite

1, Nelson, BC V1L 4H9.

       2.         Defendant Xiaomi, Inc. is a corporation organized and existing under the laws of

China that maintains an established place of business at The Rainbow City of China Resources,

NO 68, Qinghe Middle Street, Haidian District, Beijing, China.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
                 Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 2 of 17




        5.        This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                  VENUE

        6.        Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District.

                                            PATENTS-IN-SUIT

        7.        Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

6,473,527; 6,516,147; 6,566,805; 6,972,774; 6,972,790; 7,292,261; 8,537,242 (the “Patents-in-

Suit”); including all rights to enforce and prosecute actions for infringement and to collect

damages for all relevant times against infringers of the Patents-in-Suit. Accordingly, Plaintiff

possesses the exclusive right and standing to prosecute the present action for infringement of the

Patents-in-Suit by Defendant.

                                            THE ’527 PATENT

         8.        The ’527 Patent is entitled “Module and method for interfacing analog/digital

 converting means and JPEG compression means,” and issued 10/29/2002. The application

 leading to the ’527 Patent was filed on 06/01/1999. A true and correct copy of the ’527 Patent is

 attached hereto as Exhibit 1 and incorporated herein by reference.

         9.        The ’527 Patent is valid and enforceable.

                                            THE ’147 PATENT

         10.       The ’147 Patent is entitled “Scene recognition method and system using

 brightness and ranging mapping,” and issued 02/04/2003. The application leading to the ’147




                                                     2
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 3 of 17




Patent was filed on 12/19/2000. A true and correct copy of the ’147 Patent is attached hereto as

Exhibit 2 and incorporated herein by reference.

       11.     The ’147 Patent is valid and enforceable.

                                      THE ’805 PATENT

       12.     The ’805 Patent is entitled “Organic electro-luminescent device with first and

second composite layers,” and issued 05/20/2003. The application leading to the ’805 Patent

was filed on 09/28/2000. A true and correct copy of the ’805 Patent is attached hereto as

Exhibit 3 and incorporated herein by reference.

       13.     The ’805 Patent is valid and enforceable.

                                      THE ’774 PATENT

       14.     The ’774 Patent is entitled “Image processing system for inserting plurality of

images into composite area, and medium,” and issued 12/06/2005. The application leading to

the ’774 Patent was filed on 12/18/2000. A true and correct copy of the ’774 Patent is attached

hereto as Exhibit 4 and incorporated herein by reference.

       15.     The ’774 Patent is valid and enforceable.

                                      THE ’790 PATENT

       16.     The ’790 Patent is entitled “Host interface for imaging arrays,” and issued

12/06/2005. The application leading to the ’790 Patent was filed on 12/21/2000. A true and

correct copy of the ’790 Patent is attached hereto as Exhibit 5 and incorporated herein by

reference.

       17.     The ’790 Patent is valid and enforceable.

                                      THE ’261 PATENT




                                               3
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 4 of 17




       18.     The ’261 Patent is entitled “Virtual reality camera,” and issued 11/06/2007. The

application leading to the ’261 Patent was filed on 08/20/1999. A true and correct copy of the

’261 Patent is attached hereto as Exhibit 6 and incorporated herein by reference.

       19.     The ’261 Patent is valid and enforceable.

                                        THE ’242 PATENT

       20.     The ’242 Patent is entitled “Host interface for imaging arrays,” and issued

09/17/2013. The application leading to the ’242 Patent was filed on 10/27/2005. A true and

correct copy of the ’242 Patent is attached hereto as Exhibit 7 and incorporated herein by

reference.

       21.     The ’242 Patent is valid and enforceable.

                        COUNT 1: INFRINGEMENT OF THE ’527 PATENT

       22.     Plaintiff incorporates the above paragraphs herein by reference.

       23.     Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’527 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’527 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’527 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’527 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.




                                                 4
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 5 of 17




       24.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’527 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       25.       Exhibit 8 includes charts comparing the Exemplary ’527 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’527 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’527

Patent Claims.

       26.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 8.

       27.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 2: INFRINGEMENT OF THE ’147 PATENT

       28.       Plaintiff incorporates the above paragraphs herein by reference.

       29.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’147 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’147 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’147 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’147 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.




                                                  5
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 6 of 17




       30.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’147 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       31.       Exhibit 9 includes charts comparing the Exemplary ’147 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’147 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’147

Patent Claims.

       32.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 9.

       33.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 3: INFRINGEMENT OF THE ’805 PATENT

       34.       Plaintiff incorporates the above paragraphs herein by reference.

       35.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’805 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’805 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’805 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’805 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.




                                                  6
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 7 of 17




       36.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’805 Patent Claims, by having its employees internally

test and use these Exemplary Products.


       37.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       38.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’805

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’805

Patent. See Exhibit 10 (described below).

       39.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’805 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’805 Patent.

       40.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’805 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’805 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’805 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’805 Patent.



                                                 7
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 8 of 17




       41.       Exhibit 10 includes charts comparing the Exemplary ’805 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’805 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’805

Patent Claims.

       42.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 10.

       43.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 4: INFRINGEMENT OF THE ’774 PATENT

       44.       Plaintiff incorporates the above paragraphs herein by reference.

       45.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’774 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’774 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’774 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’774 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       46.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’774 Patent Claims, by having its employees internally

test and use these Exemplary Products.




                                                  8
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 9 of 17




       47.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       48.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’774

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’774

Patent. See Exhibit 11 (described below).

       49.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’774 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’774 Patent.

       50.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’774 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’774 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’774 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’774 Patent.

       51.     Exhibit 11 includes charts comparing the Exemplary ’774 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’774 Patent. Accordingly, the Exemplary




                                                 9
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 10 of 17




Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’774

Patent Claims.

       52.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 11.

       53.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 5: INFRINGEMENT OF THE ’790 PATENT

       54.       Plaintiff incorporates the above paragraphs herein by reference.

       55.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’790 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’790 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’790 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’790 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       56.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’790 Patent Claims, by having its employees internally

test and use these Exemplary Products.


       57.       Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.




                                                 10
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 11 of 17




       58.       Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’790

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’790

Patent. See Exhibit 12 (described below).

       59.       Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’790 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’790 Patent.

       60.       Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’790 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’790 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’790 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’790 Patent.

       61.       Exhibit 12 includes charts comparing the Exemplary ’790 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’790 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’790

Patent Claims.




                                                11
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 12 of 17




       62.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 12.

       63.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 6: INFRINGEMENT OF THE ’261 PATENT

       64.       Plaintiff incorporates the above paragraphs herein by reference.

       65.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’261 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’261 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’261 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’261 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       66.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’261 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       67.       Exhibit 13 includes charts comparing the Exemplary ’261 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’261 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’261

Patent Claims.




                                                 12
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 13 of 17




       68.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 13.

       69.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                        COUNT 7: INFRINGEMENT OF THE ’242 PATENT

       70.      Plaintiff incorporates the above paragraphs herein by reference.

       71.      Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’242 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’242 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’242 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’242 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       72.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’242 Patent Claims, by having its employees internally

test and use these Exemplary Products.


       73.      Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       74.      Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’242

Patent. On information and belief, Defendant has also continued to sell the Exemplary



                                                13
             Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 14 of 17




Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’242

Patent. See Exhibit 14 (described below).

       75.       Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’242 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’242 Patent.

       76.       Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’242 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’242 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’242 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’242 Patent.

       77.       Exhibit 14 includes charts comparing the Exemplary ’242 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’242 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’242

Patent Claims.

       78.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 14.




                                                 14
                  Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 15 of 17




            79.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                              JURY DEMAND

        80.         Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                           PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.          A judgment that the ’527 Patent is valid and enforceable

       B.          A judgment that the ’147 Patent is valid and enforceable

       C.          A judgment that the ’805 Patent is valid and enforceable

       D.          A judgment that the ’774 Patent is valid and enforceable

       E.          A judgment that the ’790 Patent is valid and enforceable

       F.          A judgment that the ’261 Patent is valid and enforceable

       G.          A judgment that the ’242 Patent is valid and enforceable

       H.          A judgment that Defendant has infringed directly one or more claims of the ’527

                   Patent;

       I.          A judgment that Defendant has infringed directly one or more claims of the ’147

                   Patent;

       J.          A judgment that Defendant has infringed directly, contributorily, and/or induced

                   infringement of one or more claims of the ’805 Patent;

       K.          A judgment that Defendant has infringed directly, contributorily, and/or induced

                   infringement of one or more claims of the ’774 Patent;

       L.          A judgment that Defendant has infringed directly, contributorily, and/or induced

                   infringement of one or more claims of the ’790 Patent;


                                                     15
     Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 16 of 17




M.    A judgment that Defendant has infringed directly one or more claims of the ’261

      Patent;

N.    A judgment that Defendant has infringed directly, contributorily, and/or induced

      infringement of one or more claims of the ’242 Patent;

O.    An accounting of all damages not presented at trial;

P.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

      for Defendants past infringement with respect to the ’527 Patent.

Q.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

      for Defendants past infringement with respect to the ’147 Patent.

R.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

      for Defendants past infringement with respect to the ’805 Patent.

S.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

      for Defendants past infringement with respect to the ’774 Patent.

T.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

      for Defendants past infringement with respect to the ’790 Patent.

U.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

      for Defendants past infringement with respect to the ’261 Patent.

V.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

      for Defendants past infringement with respect to the ’242 Patent.

W.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

      for Defendants continuing or future infringement, up until the date such judgment

      is entered with respect to the ’805; ’774; ’790; ’242 Patents, including pre- or post-

      judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284;




                                        16
         Case 6:20-cv-01193 Document 1 Filed 12/29/20 Page 17 of 17




    X.      And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

            an accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.




Dated: December 29, 2020           Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   5680 King Centre Dr, Suite 645
                                   Alexandria, VA 22315
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Cedar Lane Technologies Inc.




                                               17
